Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 03/29/2021 in response to a telephone interview with Laurence Hyman on 03/29/2021.
Claims 1-13 and 26-31 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 14 is directed to a process of contacting N-glycans (having an amine group) (released from glycoprotein released by an enzyme) with an amine reactive label and bispyridine.    The closest prior art of record (Zhou et al. Nature protocol 2014) discloses labeling glycoprotein (e.g. antibody) by contacting the glycoprotein (having an amine group) with an amine reactive label comprising a bispyridine and an NHS group (amine reactive group) under conditions allowing labeling said glycoprotein by said amine reactive label. In claim 14, the recitation “a solution comprising a solvent, an amine reactive label, and a bispyridine” is interpreted as the amine reactive label and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 14-25 and 33, renumbered as claims 1-13 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641